FILED
                             NOT FOR PUBLICATION                            JAN 07 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LIMING CHEN,                                     No. 10-71515

              Petitioner,                        Agency No. A086-967-264

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 14, 2012 **

Before: HUG, FARRIS, and LEAVY, Circuit Judges.

       Petitioner Liming Chen, a native and citizen of China with permanent

resident status in Panama, petitions for review from the Board of Immigration

Appeals (“BIA”) in which the BIA dismissed his appeal from the immigration




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s (“IJ”) denial of his application for asylum, withholding from removal, and

protection under Article III of the Convention Against Torture (“CAT”).1

      Where the BIA conducts its own review of the evidence and law rather than

adopting the IJ’s decision, this court limits its review to the BIA’s decision, except

to the extent that the BIA expressly adopts the IJ’s opinion. Hosseini v. Gonzales,

471 F.3d 953, 957 (9th Cir. 2006). This court reviews legal questions de novo and

reviews factual findings under the “substantial evidence standard, treating them as

‘conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.’” Lopez-Cardona v. Holder, 662 F.3d 1110, 1111 (9th Cir. 2011)

(quoting 8 U.S.C. § 1252(b)(4)(B)).

      This court reviews a ruling denying asylum or withholding from removal for

substantial evidence. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). This court

reviews the BIA’s determination of ineligibility under CAT for substantial

evidence. Sinha v. Holder, 564 F.3d 1015, 1025 (9th Cir. 2009). Our jurisdiction

is governed by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition

for review.”




      1
         Because the parties are familiar with the facts underlying this appeal, we
do not recount the facts here.

                                           2
      Chen argues that the BIA erred by denying him asylum relief from China

and from Panama. However, Chen fails to challenge the BIA’s conclusion that he

is ineligible for asylum from China because he was firmly resettled in Panama.

Chen also fails to challenge the BIA’s conclusion that he is ineligible for asylum

from Panama because Panama is not his country of nationality and Chen is not

stateless. This court does not consider issues that the parties have failed to include

in their briefs. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (failure

to raise withholding of removal and CAT claims in opening brief considered

waiver of those issues). Chen has waived review of these issues on appeal because

he failed to brief and argue them. See id.

      Chen challenges the BIA’s determination that he is not entitled to relief

under withholding of removal. Chen was unable to meet the burden of proof

required for relief under asylum. Chen’s “failure to satisfy the well-founded fear

standard applicable to asylum applications necessarily preclude[s] his satisfying

the more stringent clear probability of persecution that withholding of removal

requires[.]” Alvarez-Santos v. I.N.S., 332 F.3d 1245, 1255 (9th Cir. 2003).

      We lack jurisdiction to consider Chen’s request for CAT relief because he

did not exhaust this claim before the BIA. See Barron v. Ashcroft, 358 F. 3d 674,

677-78 (9th Cir. 2004).


                                             3
PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                               4